Citation Nr: 1221496	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  10-18 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the eligibility termination date (ETD) of July 1, 2010, for Vocational Rehabilitation benefits, under the provisions of Chapter 31, Title 38, United States Code, was proper.

[The issues of entitlement to increased ratings for right and left knee disabilities; and for bilateral pes planus; and entitlement to an earlier effective date for the assignment of a 30 percent rating for bilateral pes planus, are the subjects of a separate decision.]

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran had active service from June 1967 to September 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 determination issued by the Department of Veterans Affairs (VA) Vocational Rehabilitation and Employment Division (VRE) in Winston-Salem, North Carolina.  

Significantly, the March 2009 determination disallowed VRE services, based on the fact the Veteran failed to report to his second scheduled appointment.  In a June 2009 notice of disagreement (NOD); as well as a subsequent February 2010 counseling session, the Veteran reported that his NOD was specifically addressing his eligibility time period for VRE services.  Therefore, the issue, as reflected on the title page is whether or not the ETD is proper.

In February 2011 correspondence, the Veteran withdrew his request for a Central Office hearing. 


FINDINGS OF FACT

1.  A July 1997 pre-retirement rating decision determined that an evaluation for vocational rehabilitation was established as the Veteran was awarded a 10 percent rating for his service-connected disability.

2.  The Veteran retired from military service in September 1997.

2.  In a February 1998 counseling record, the Veteran was informed that his application for VRE was denied on the basis he only had a 10 percent rating and there was no noted serious employment handicap (SEH).  He was counseled to reapply if he had a rating increase.

3.  A June 30, 1998 rating decision, of which the Veteran was notified by a July 1, 1998 letter, assigned a combined evaluation of 60 percent.

4.  The Veteran did not reapply for Chapter 31 services until December 2008.

5.  The record does not show any periods in which it would have been medically infeasible for the Veteran to pursue Chapter 31 services.


CONCLUSION OF LAW

The ETD of July 1, 2010, for Vocational Rehabilitation benefits, under the provisions of Chapter 31, Title 38, United States Code, was proper.  38 U.S.C.A. § 3102(1)(A)(i), 3103(b)(1), (3); 38 C.F.R. § 21.40(a)(1), 21.41, 21.42(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and to assist claimants in substantiating their claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §  3.159 (2011).  The VCAA does not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice and assistance provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002). 

The Board acknowledges that the VA vocational rehabilitation program has its own provisions addressing notification and assistance.  See 38 C.F.R. §§ 21.32, 21.33 (2011).  As explained below, however, under the particular facts of this case, the ETD is determined by the law and any additional notice or development would serve no useful purpose and is not required.  See 38 C.F.R. § 21.32(a); Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim must be denied because of the absence of legal merit or legal basis for allowance of the appeal).

Analysis

At the outset, Virtual VA has been reviewed, and there is no additional evidence pertaining to this matter that has been uploaded.

The Veteran contends that the July 1, 2010 ETD is incorrect.  Specifically, he claims that he was unaware that he was eligible for VRE benefits in June 1998 and was only aware of the possibility of receiving such benefits in 2008, when he received the November 2008 rating decision which awarded a combined 100 percent evaluation for compensation.

Title 38 U.S.C.A. Chapter 31 provides for vocational rehabilitation for veterans with service-connected disabilities.  Implementing regulations pertinent to eligibility criteria and administrative procedures are found at 38 C.F.R. Part 21.  The basic eligibility criteria are that the veteran must have a service-connected disability of 20 percent or more (or less than 20 percent in some circumstances); the veteran must be in need of rehabilitation to overcome an employment handicap; and an individual written plan must be developed by VA and the veteran describing the goals of the program and the means through which the goals will be achieved.  38 C.F.R. § 21.1, 21.40, 21.80, 21.84 (2011).

The basic period of eligibility for vocational rehabilitation benefits is 12 years beginning from the date of the veteran's discharge from service.  The 12-year period does not begin to run until the veteran establishes a compensable service-connected disability required for purposes of establishing basic entitlement to benefits under 38 C.F.R. § 21.40(a).  See 38 U.S.C.A. § 3103; 38 C.F.R. §§ 21.41, 21.42(a). 

As discussed above, VA vocational rehabilitation is ordinarily available to veterans within a twelve year period following service, or within twelve years after establishing a compensable service-connected disability.  See 38 C.F.R. § 21.41.  In this case, the Veteran left military service in September 1997.  Prior to retirement, a July 1997 rating decision found that entitlement to vocational rehabilitation was established; however as the Veteran was only awarded a 10 percent evaluation for his service-connected disabilities, a serious employment handicap had to be shown.

In a February 1998 counseling record, the Veteran was informed that his VRE application was denied on the basis that he only had a 10 percent rating for his service-connected disabilities and that a serious employment handicap was not shown.  He was counseled to reapply if he were to get a rating increase.
In a June 30, 1998 rating decision (July1, 1998 notification), the Veteran was informed that his combined evaluation for his service-connected disabilities was 60 percent.  Hence the 12-year basic period of eligibility for VRE had begun.

In a November 2008 rating decision, the Veteran was awarded a total rating for his service-connected disabilities.  In December 2008, he applied for VRE benefits.

On a February 2009 VA Form 28-1902w (Rehabilitation Needs Inventory (RNI)), the Veteran reported that he participated in a previous VA Vocational Rehabilitation program.  Specifically, he stated:

"I was tested but my disability rating had not come through so I was told that I could not be helped until I received a rating.  Meanwhile I was offered a job and never came back because I was enjoying what I was doing as I do now, but have problems with my supervisor and coworkers."

In light of the facts set forth above, the Board concludes that the July 1, 2010 ETD is proper.  The Veteran was notified of his combined 60 percent rating by way of the June 30, 1998 rating decision, the twelve-year period commenced at that time and correctly terminated on July 1, 2010.  

The Veteran has claimed that had he known he was eligible for VRE services in June 1998, he would have applied.  The Board notes, that he was counseled four months prior in February 1998, that he should reapply if he were to get an increase rating.  Furthermore, the Board finds that the Veteran understood the process, as noted in his February 2009 statement regarding his past experience with VRE services.  

The Board is aware that there are provisions that will allow for the twelve-year period to be interrupted.  See38 U.S.C.A. § 3103(b)(1).  The Veteran has not, however, had any periods in which it would have been medically infeasible for him to pursue VRE benefits.  Indeed, based on his resume, and the RNI he completed, he has maintained a very stable work history.  Additionally, based on the aforementioned an extension of the eligibility period due to a finding of SEH and/or receipt of independent living services would also not be in order.

In short, there is no legal basis for entitlement to the benefits sought in this appeal.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board is obligated to decide cases based on the applicable law and evidence before it.  Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (holding that the Board is bound by the law and is without authority to grant benefits on an equitable basis). 


ORDER

The eligibility termination date of July 1, 2010, for Vocation Rehabilitation benefits, under the provisions of Chapter 31, Title 38, United States Code, was proper; and therefore the appeal is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


